Case 1:19-cr-10459-RWZ Document 136 Filed 12/06/19 Page 1

Fi034300

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the ,
District of Massachusetts <a a .
, Ss
3 fT1
United States of America i Ad
V.
DANTE LARA,

AIKIA “KING NASTY"

 

ay :
—D
Cp
ols

 

 

Defendant
ARREST WARRANT =
To: Any authorized law enforcement officer — a Ee
co w aSo }
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnécessaryd
(name of person to be arrested) Dante Lara, a/k/a "King Nasty" - OS
_ ) “epe FFT Le
who is accused of an offense or violation based on the following document filed with the court: v sity
ia <<
M Indictment

O Superseding Indictment 1 Information

(] Superseding Information OO Cofijplaint>
a
1 Probation Violation Petition

C1 Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1962(d) - Conspiracy to Conduct Enterprise Affairs Through a Pattern of Racketeering Activity

 

 

 

 

Date: 12/04/2019 Oe a= ee
Issuing officer's signature
City and state: Boston, Massachusetts ad, Dgeoies r 4 (Lets

Printed name dnd title

 

Return

 

This warrant was received on (date)

Sig , and the person was arrested on (date)
at (city and state)

 

Date:

V2 ___ Arresting officer's signature 7 a

 

~ Printed name and title

 

 
